The State has filed a motion for rehearing in this cause and presented an earnest oral argument in its behalf. We have again reviewed the record on the question upon which it was reversed and think that the original opinion in this cause logically and exhaustively treats the question and that the proper conclusion was reached. We cannot adhere to the view advanced by the State that the question asked the appellant while on the witness stand was helpful to his theory of the case and therefore harmless error.
Appellant received the extreme penalty and no theory of helpfulness can find support in the jury's verdict. The question was an improper one. The court instructed the jury to disregard it and gave to the jury legal reasons for such instruction. There is nothing in the court's charge, and probably none could have been framed, which would serve to remove from the jury's mind the implication which the question carried, — that the appellant had contradicted himself, and it is quite possible that the court's discussion of the matter served to emphasize the position in which the appellant was thereby placed. Under the facts of this particular case, both the appellant and the court were helpless in an effort to remove the unfavorable impression from the jury.
The motion for rehearing is overruled.